In re Sawyer, Robert Wayne; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Jefferson, Twenty-Fourth Judicial District Court, Div. “G”, No. 79-2841.
Stay granted. Two cases are on this Court’s September docket which present issues arising out of State v. Cage, 554 So.2d 39 (La.1989), and Cage v. Louisiana, 498 U.S. 39, 111 S.Ct. 328, 112 L.Ed.2d 339 (1990) (per curiam). State ex rel. Guillot v. Whitley, 595 So.2d 642 (La.1992), and State ex rel. Taylor v. Whitley, 595 So.2d 642 (La.1992). For that reason, the scheduling of an execution date in this case is stayed until further orders of this Court.
MARCUS, COLE and HALL, JJ., dissent from this order and would grant motion to vacate stay.